Case 2:18-cv-00665-BMC-AYS Document 230 Filed 02/11/21 Page 1 of 21 PageID #: 3160




   UNITED STATES DISTRICT COURT                                                                         C/M
   EASTERN DISTRICT OF NEW YORK
   ----------------------------------------------------------- X
                                                               :
   KHALIK JONES,                                               :
                                        Plaintiff,             :   MEMORANDUM DECISION
                                                               :   AND ORDER
                           - against –                         :
                                                               :   18-cv-0665 (BMC) (AYS)
   SHERIFF OF SUFFOLK COUNTY, et al.,                          :
                                                               :
                                        Defendants.            :
                                                               :
   ----------------------------------------------------------- X
   COGAN, District Judge.

           This is a pro se prisoner’s civil rights action under 42 U.S.C. § 1983. Plaintiff filed a

   number of pleadings after the initial complaint that the previously assigned Magistrate Judge

   deemed “supplemental”. That resulted in surviving claims against 24 defendants employed by

   Suffolk County prison facilities or law enforcement, not counting the claims against another

   dozen or so institutional and state-employed defendants who were previously dismissed. All of

   these claims arise largely from unrelated incidents while plaintiff was in custody, although a few

   of the claims involve two defendants. In opposition to defendants’ motion for summary

   judgment, however, plaintiff has not pursued his claims against 19 of the defendants. As to those

   19 defendants, I have reviewed the record in light of plaintiff’s pro se status and conclude that

   those defendants are entitled to summary judgment. 1




   1
    These are: Sheriff Errol Toulon, Former Sheriff Vincent DeMarco, Warden Michael Franchi, Dr. Stephen John,
   LPN Sha’Kiera Bryant, Corrections Officer Jeffrey Campbell, Corrections Officer Sergeant Brian Loppicollo,
   Corrections Officer Michael Newman, Corrections Officer Franklin Scholl, Corrections Officer Sergeant John
   Lowry, Corrections Officer Michael Mazzaferro, Corrections Officer Thomas Heavey, RN Maryann Jadick, CNP
   Amy Malave, Sergeant Vincent Worthington, LPN Dot Kerrigan, Corrections Officer Michael Ryan, Corrections
   Officer Raymond Falk, and Corrections Officer Zachary Tyler.
Case 2:18-cv-00665-BMC-AYS Document 230 Filed 02/11/21 Page 2 of 21 PageID #: 3161




            That leaves us with five defendants. I will discuss plaintiff’s claims as to each of them

   below. I have taken the facts from plaintiff’s affidavits and exhibits, except as to additional facts

   that defendants have proffered which he does not dispute, and have construed the record in the

   light most favorable to plaintiff. 2

   I.       Dr. Geraci and Dr. Wickramaaratchi (“Dr. Ari”)

            A.       Background

            Plaintiff’s claims against these two staff physicians arise out of separate incidents. I have

   attempted to reconstruct the record of his complaints and the facilities’ responses from the

   medical records and his requests for medical appointments (which were extensive). For the most

   part, the incidents arise out of plaintiff’s relentless demands for oxycodone and the doctors’

   decisions to first give him other painkillers instead, and then, when he engaged in hoarding the

   substitutes, cut him off.

            As to the first incident, plaintiff arrived at the Suffolk County Correctional Facility

   (“SCCF”) as a pretrial detainee on May 27, 2017. He had his initial medical screening from Dr.

   Ari. Plaintiff advised Dr. Ari that he suffered from nerve damage and “other debilitating

   injuries,” that he had “extreme chronic pain,” and that he needed the prescribed medications that

   he brought with him. Those medications were Oxycontin (generic: oxycodone, a very strong

   opiate); Robaxin (generic: methocarbamol, a muscle relaxer that blocks nerve/pain sensations);

   and Neurontin (generic: gabapentin, an anti-seizure medication). Dr. Ari confirmed through a

   medical database that plaintiff had a prescription for these medications.




   2
    Since I am dismissing all of plaintiff’s claims against these defendants on the merits, I need not reach defendants’
   qualified immunity arguments. See Cty. of Sacramento v. Lewis, 523 U.S. 833, 842 n. 5 (1998).


                                                                  2
Case 2:18-cv-00665-BMC-AYS Document 230 Filed 02/11/21 Page 3 of 21 PageID #: 3162




            Dr. Ari advised plaintiff that he was going to change the oxycodone prescription to

   codeine sulfate. Plaintiff objected to this change.

            By May 29, 2017, plaintiff had not received one of his medications, apparently the

   codeine sulfate. That same day, plaintiff submitted a medical health request form, noting that he

   was requesting “mental health” treatment. He checked boxes showing he had a “medication

   problem”; a “mental health issue”; and “pain” in his hand, wrist, and back. In the narrative

   portion of the form, he wrote, “I really need to speak with someone & I had a psych earlier this

   month when I was home.” The request went to Dr. Geraci, who noted that the missing drug was

   not currently available in the SCCF pharmacy and referred plaintiff’s case back to Dr. Ari to

   prescribe a replacement medication. Dr. Geraci made a note in plaintiff’s chart that there was

   “[n]o indication that this case needs immediate attention.” 3 On June 2, 2018, some six days after

   his admission to SCCF, plaintiff began receiving codeine sulfate. Ultimately, a grievance panel

   concluded that plaintiff should have been given a “bridge” medication for the six days between

   May 27th and June 2nd.

            The second incident traces back to July 3, 2017, when plaintiff requested another medical

   consultation, this one labeled “medical” (not “mental health”). Essentially, he demanded that

   SCCF reinstate his oxycodone prescription because he did not consider the codeine sulfate to be

   adequate. He complained that the “pain medication [codeine sulfate] was not working and I’ve

   been expressing this since day one that I NEED my medication [oxycodone], and it’s like you

   don’t even care.” He filed similar requests with increasing levels of agitation on July 6th, 7th,

   8th, and 12th, the last of which noted that he had “excruciating chronic pain, due to having nerve



   3
     Defendants maintain that plaintiff actually met with Dr. Geraci on June 29th, but plaintiff denies such a meeting. It
   is not material whether they met on that day or not, and, in any event, I accept plaintiff’s version for purposes of this
   motion.

                                                                   3
Case 2:18-cv-00665-BMC-AYS Document 230 Filed 02/11/21 Page 4 of 21 PageID #: 3163




   damage.” He saw Dr. Geraci on July 20th, who suggested a cane as a possible way to reduce his

   leg pain. On July 21st, 22nd, and 24th, plaintiff filed additional requests for medical

   intervention, focusing on his need for the cane.

            After meeting with plaintiff, Dr. Geraci concluded that plaintiff was malingering. He

   noted on July 13, 2017 that plaintiff

            DOES NOT need any additional meds in my opinion and if I were him, then I
            would request that we reduce any of the meds he is taking. I do not believe that
            his pain is 8 of 10 as reported and I think he just wants more medication (not
            considering the negative effects of the meds on his organ systems). He does not
            want a reduction of meds at this time despite my recommendation that he only
            takes what he needs in terms of his aches and pains that he reports. Again, he is
            not in any distress and looks well.

   A week later, Dr. Geraci commented further on plaintiff’s condition:

            We reviewed his EKG and it is noted to have bradycardia with [] RBBB and
            LAFB; my concern is that the meds may be causing a conduction delay as he is
            taking Codeine, Robaxin, Neurontin, Seroquel and he seems to want more
            narcotic analgesics but he is refraining for now due to the benefit risk concerns
            that I have regarding cardiac status. He agrees that NOT adding additional meds is
            the prudent thing to do at this time and he accepted my offer for a PT eval and to
            see if a cane has more benefit than harm for his needs; [although] a cane can
            cause problems associated with center of gravity compensations which can result
            in more back pain. 4

            Plaintiff nevertheless received a change of pain medication a few days or a week later, 5

   but not back to the oxycodone that he wanted. Instead, his codeine sulfate prescription was

   changed to morphine sulfate.

            About seven weeks later, on September 13, 2017, plaintiff was caught during a cell check

   and internal strip search hoarding his morphine and Seroquel, i.e., not taking them. The cell



   4
     Bradycardia is a slow heart rate, which could be caused by the conditions to which Dr. Geraci referred, i.e., RBBB
   (right bundle branch block) and LAFB (left anterior fascicular block).
   5
    Dr. Geraci’s interrogatory responses assert that plaintiff’s medication was changed on July 26, 2017, but the
   medical records suggest that the start date for the new medication was August 6, 2017.


                                                                 4
Case 2:18-cv-00665-BMC-AYS Document 230 Filed 02/11/21 Page 5 of 21 PageID #: 3164




   check occurred because he was observed on a video recording talking to a female inmate 6 who

   was then found in possession of morphine sulfate (for which she apparently had no prescription).

   The search of plaintiff and his cell resulted in the discovery of 23 Seroquel pills and 27 morphine

   pills. The vast majority of the pills were found in plaintiff’s buttocks wrapped in plastic.

              On the same day that the pills were found, Dr. Geraci terminated plaintiff’s prescription

   for the morphine and Seroquel, concluding that if plaintiff was hoarding and hiding it, there was

   no reason to prescribe it. The next day, the facility filed disciplinary charges against plaintiff for

   possessing and hiding the contraband morphine and Seroquel. He was found guilty and

   penalized with an extensive loss of privileges. He was also criminally charged with illegal drug

   possession. 7

              Plaintiff does not dispute any of this but adds some embellishment. According to

   plaintiff, he was hoarding some, but not all, of his medication because taking the prescribed

   amount made him feel sleepy and he needed to focus on his legal case because he was suffering

   from “ineffective assistance of counsel.” He asserts that he confronted medical on several

   occasions (no particulars given and nothing in the record) to discuss this problem but was told

   that if he wasn’t going to take the prescription medication according to the schedule that the

   doctors wanted him to, then the medical department would no longer prescribe the medication.

              Two things happened thereafter. First, plaintiff suffered seizures on September 16th and

   September 18th. He had a long history of seizures stemming from epilepsy that may have been




   6
       Plaintiff referred to this female inmate in his deposition as a “playmate.”
   7
     As of the date of plaintiff’s deposition in this action, that criminal charge remained pending. Its current status is
   not disclosed in the record before me. However, the public record reflects that plaintiff’s current prison sentence
   includes a conviction for promoting prison contraband in the first degree. Available at:
   http://nysdoccslookup.doccs.ny.gov/GCA00P00/WIQ3/WINQ130 (last visited Feb. 8, 2021). It seems likely, but
   not certain, that this conviction is for the incident at issue in this case.

                                                                     5
Case 2:18-cv-00665-BMC-AYS Document 230 Filed 02/11/21 Page 6 of 21 PageID #: 3165




   triggered by a fall in his youth. His prescription for Neurontin was purposed specifically as an

   anti-seizure medication, and he had been taking it for decades.

          Second, plaintiff was receiving care from a psychiatrist at SCCF, Dr. Chatterjee, who

   reinstated his Seroquel prescription on October 14, 2017. On October 20th, Dr. Geraci

   countermanded that prescription, stating, “this patient was caught misusing seroquel and mso4

   [morphine sulfate], he is not trustworthy or reliable; that’s dangerous, and I will not allow those

   meds at this time; safety reason.” Dr. Chatterjee saw plaintiff again on October 28th, and

   renewed the Seroquel again. It does not appear to have been terminated thereafter.

          From this chain of events, plaintiff contends that Drs. Ari and Geraci were deliberately

   indifferent to his medical needs in three respects: (1) they left him without pain medication for

   six days (May 27, 2017 to June 2, 2017); (2) Dr. Ari gave him codeine sulfate instead of

   oxycodone, even though plaintiff believes that codeine sulfate is “less affective [sic]” than

   oxycodone; and (3) Dr. Geraci should not have cut off plaintiff’s morphine in September, or, at

   least, he should have “weaned” plaintiff off it slowly instead of having him go cold turkey.

          B.      Analysis

          Plaintiff claims that defendants’ deliberate indifference to his serious medical concerns

   violated his rights under the Eighth and Fourteenth Amendments. Because he was a pretrial

   detainee during the period of treatment, I must evaluate his claims under the Fourteenth

   Amendment’s due process clause. See Yancey v. Robertson, 828 F. App’x 801, 803 (2d Cir.

   2020) (citing Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir. 2017)). That requires a showing of

   deliberate indifference to a detainee’s medical needs. There is both an objective and a subjective

   component involved in making this assessment.




                                                        6
Case 2:18-cv-00665-BMC-AYS Document 230 Filed 02/11/21 Page 7 of 21 PageID #: 3166




          Plaintiff must first demonstrate that he had a “sufficiently serious need” of medical

   treatment. Darnell, 849 F.3d at 29. A “sufficiently serious need” means that he was at risk for

   death, degeneration, or that he suffered “extreme” physical pain. See Hathaway v. Coughlin, 99

   F.3d 550, 553 (2d Cir. 1996). This focuses on plaintiff’s physical ailments, not simply how he

   reported them (because detainees sometimes overstate their level of pain), but whether according

   to the medical records and the other facts of record, a reasonable jury could conclude that

   plaintiff faced death, degeneration of his conditions, or extreme physical pain. See Brock v.

   Wright, 315 F.3d 158, 162-64 (2d Cir. 2003) (self-reports of chronic pain considered with

   medical records in objective test).

          The second, subjective component focuses on the intent and conduct of the physician

   charged with plaintiff’s care. Prison officials and medical officers have wide discretion in

   treating prisoners, and “determinations of medical providers concerning the care and safety of

   patients are given a ‘presumption of correctness.’” Sonds v. St. Barnabas Hosp. Corr. Health

   Servs., 151 F. Supp. 2d 303, 312 (S.D.N.Y. 2001) (quoting Perez v. Cty. of Westchester, 83 F.

   Supp. 2d 435, 440 (S.D.N.Y. 2000)). “[D]isagreements over medications, . . . forms of treatment,

   or the need for specialists or the timing of their intervention, are not adequate grounds for a

   Section 1983 claim. These issues implicate medical judgments and, at worst, negligence . . . .”

   Id.

          As these cases suggest, courts must be careful to not consider departure from the

   accepted standard of medical care, so as to constitute medical malpractice, as serious

   indifference. See Chance v. Armstrong, 143 F.3d 698, 703 (2d Cir. 1998). Rather, the physician

   must act, at a minimum, in reckless disregard of the serious consequences that his action would

   cause, or, at most, with the deliberate intent to cause injury and pain. The Second Circuit has



                                                        7
Case 2:18-cv-00665-BMC-AYS Document 230 Filed 02/11/21 Page 8 of 21 PageID #: 3167




   phrased this standard as “act[ing] intentionally to impose the alleged condition, or recklessly

   fail[ing] to act with reasonable care to mitigate the risk that the condition posed to the pretrial

   detainee even though the defendant-official knew, or should have known, that the condition

   posed an excessive risk to health or safety.” Darnell, 849 F.3d at 35. 8

            Each of plaintiff’s claims fail to meet either or both of the objective and subjective

   criteria. Turning first to the six-day lapse of pain medication for his hand and back, there is

   nothing to suggest that Dr. Geraci or Dr. Ari were subjectively reckless or intentionally caused

   him pain. Dr. Ari understandably (and wisely, as became apparent when plaintiff started

   hoarding drugs) switched him from oxycodone, with its potential for abuse in the prison context

   (and other contexts), to codeine sulfate, a less abused but still powerful pain medication. The

   fact that the prison pharmacy did not have any codeine sulfate may reflect, at worst, a mistake on

   Dr. Ari’s part, but certainly not recklessness. And when plaintiff complained two days later that

   he needed more pain medication, Dr. Geraci promptly sent him back to Dr. Ari for a

   replacement. Assuming the passage of four more days before he received a substitute caused

   plaintiff some degree of pain or discomfort, that brief delay is not constitutionally deficient

   where plaintiff suffered neither death nor degeneration of his condition. See Hathaway, 37 F.3d

   at 67 (serious medical need where plaintiff “experience[d] great pain over an extended period of




   8
     Although the Second Circuit incorporated a “knew or should have known” standard in defining deliberate
   indifference as the outside limit of potential liability, that standard requires either expert opinion or facts that would
   allow a reasonable jury to reach a conclusion of recklessness, not just negligence. This is because a jury cannot be
   allowed to guess at the degree of deviation from objectively reasonable medical practice. Thus, although the “knew
   or should have known” standard may be sufficient to constitute medical malpractice under state law, cf. Cohen v.
   Cabrini Med. Ctr., 94 N.Y.2d 639, 709 N.Y.S. 2d 151 (2000) (physician liable for malpractice if he knew or should
   have known that a failure to warn created heightened risk), it requires a higher level of indifference in the
   constitutional context. Otherwise, the malpractice standard and the constitutional standard would merge, and
   “liability for negligently inflicted harm is categorically beneath the threshold of constitutional due process.”
   Kingsley v. Hendrickson, 576 U.S. 389, 396 (2015) (quoting County of Sacramento v. Lewis, 523 U.S. 833, 849,
   (1998)).


                                                                    8
Case 2:18-cv-00665-BMC-AYS Document 230 Filed 02/11/21 Page 9 of 21 PageID #: 3168




   time” and degeneration); Morehouse v. Vasquez, No. 17-CV-4836, 2020 WL 1049943, at *18

   (S.D.N.Y. Mar. 4, 2020) (pain that “subsided after a couple of days to two weeks at the most”

   was not sufficiently serious).

           Plaintiff’s assertion that Dr. Ari should have kept him on oxycodone instead of moving

   him to codeine sulfate merely reflects a disagreement as to the appropriate medication. But as

   noted above, it is well-established that a prison doctor’s disagreement with a detainee over

   proper medical treatment does not constitute malice or reckless disregard. See, e.g., Hill v.

   Curcione, 657 F.3d 116, 123 (2d Cir. 2011); Sonds, 151 F. Supp. 2d at 312 (“[D]isagreements

   over medications . . . are not adequate grounds for a Section 1983 claim.”). 9

           Similarly, plaintiff’s claim that Dr. Geraci’s characterization of his condition as not

   requiring “immediate attention” demonstrates his indifference depends entirely on plaintiff’s

   self-description of his pain as “extreme” or “excruciating.” But there are no medical or other

   records reflecting a level of pain requiring immediate attention other than plaintiff’s self-

   reporting, and Dr. Geraci, who was in a position to make a judgment, concluded that plaintiff

   was exaggerating his pain. Plaintiff’s characterization of his level of discomfort, standing alone,

   is an inadequate basis for a jury to conclude that either Dr. Geraci or Dr. Ari had a constitutional

   duty to respond faster than four days.

           This is especially true considering that shortly thereafter, Dr. Geraci found plaintiff to be

   physically malingering and engaging in drug-seeking behavior. This is a not-unknown

   characteristic among the prison population, see Sanchez v. Wright, No. 09-cv-469, 2012 WL

   528578, at *7 (W.D.N.Y. Feb. 17, 2012); Verbitsky v. Montalbano, No. 08-cv-5148, 2012 WL



   9
    Plaintiff inquires why, if the doctors thought he was malingering and not in need of oxycodone, they moved him in
   July from codeine sulfate to morphine sulfate. It seems obvious that they gave his constant complaints enough
   credit to warrant a stronger medication, but insufficient to warrant oxycodone.

                                                               9
Case 2:18-cv-00665-BMC-AYS Document 230 Filed 02/11/21 Page 10 of 21 PageID #: 3169




   371994, at *3 (E.D.N.Y. Feb. 1, 2012), and one that warrants the doctor’s discounting the

   prisoner’s credibility, cf. Weakland v. Astrue, No. 10-cv-519, 2012 WL 1029671, at *5

   (W.D.N.Y. Mar. 26, 2012) (“Plaintiff’s drug seeking behavior serves to generally discount her

   testimony as it relates to the severity of her symptoms.”); Anderson v. Shalala, 51 F.3d 777, 780

   (8th Cir. 1995) (drug-seeking behaviors cast a “cloud of doubt” over the legitimacy of a

   claimant’s numerous doctor visits and discredits allegations of disabling pain). See also Walker

   v. Fischer, No. 08-cv-1078, 2011 WL 4369116, at *9 (N.D.N.Y. July 25, 2011) (“[I]n refusing to

   prescribe stronger back pain medication, Defendant [Dr.] Lashway was entitled to her own

   medical judgment that Plaintiff showed drug-seeking behavior.”) (citing Wright v.

   Genovese, 694 F. Supp. 2d 137, 160 (N.D.N.Y. 2010) (“[C]oncern about prescribing narcotic

   pain medication, on which inmates with possible substance abuse issues could become

   dependent, may inform a medical judgment about what drug to prescribe.”)).

          The second incident, the suspension of morphine and Seroquel when plaintiff was caught

   hoarding, has to be placed in context. Dr. Geraci knew that plaintiff was abusing his

   prescriptions – plaintiff does not deny it – and believed that the means for accomplishing abuse

   was the continued refilling of the prescriptions. Under those circumstances, the only reasonable

   thing to do was eliminate the source of the abuse.

          In addition, plaintiff’s argument that Dr. Geraci should have “weaned” him off these

   drugs instead of cutting him off again reflects nothing but plaintiff’s preferred treatment over that

   directed Dr. Geraci. Dr. Geraci had to not only consider what would make plaintiff happy and

   comfortable in the short term. He also had to consider the potential harm if he kept the opiates

   and Seroquel flowing, not only to plaintiff, but to other inmates who might buy or receive

   “favors” from plaintiff. Nor is there anything in the record to allow a reasonable inference that



                                                        10
Case 2:18-cv-00665-BMC-AYS Document 230 Filed 02/11/21 Page 11 of 21 PageID #: 3170




   plaintiff suffered undue pain from being cut-off – in fact, there is nothing suggesting that

   plaintiff was addicted to these drugs at all – and, obviously, plaintiff’s statements as to how

   much morphine he needed were not entitled to any credit from Dr. Geraci considering plaintiff’s

   abuse. As Dr. Geraci stated, “He is not trustworthy or reliable; that’s dangerous.” No reasonable

   person could conclude that plaintiff’s insistence on dictating his own pharmacological needs was

   anything else.

          Finally, if plaintiff is trying to blame Dr. Geraci for his seizures (it is not clear if he is),

   there is nothing to support it. Plaintiff was not cut off from Neurontin, which he had been taking

   for decades to control his seizures, and the other drugs addressed different impairments, not the

   seizures.

    II.    Nurse Alarcon

          Plaintiff appears to have both denial of medical treatment and First Amendment

   retaliation claims against this staff nurse. They arise from an incident during the dispensation of

   morning medication to prisoners on April 3, 2018. Although plaintiff denies using any obscene

   language during the encounter, it is undisputed that he engaged in some form of verbal

   altercation with Nurse Alarcon because he believed she had not properly cleaned a pill crusher

   before using it to prepare his medication, and that she was not wearing gloves. She terminated

   the encounter without giving him his medicine but came back just after 11:00 a.m., and plaintiff

   received his medication.

          After the first aborted attempt to give him his medication, plaintiff filed a grievance

   against Nurse Alarcon for not cleaning the pill crusher and wearing gloves. The facility’s

   grievance unit received it on April 5, 2018, at 8:08 AM. Less than six hours later, Nurse Alarcon

   marked a “late entry” on plaintiff’s medical chart, noting that his medication on April 3 had been



                                                          11
Case 2:18-cv-00665-BMC-AYS Document 230 Filed 02/11/21 Page 12 of 21 PageID #: 3171




   delayed: “Apparently, Mr. Jones wanted me to use a (sterile) gauze pad opened from a package.

   This was not available on the med cart.” A few minutes later, she filed a Disciplinary Action

   Report (“DAR”) against him for using obscene language during the incident. Plaintiff’s

   grievance was denied on the merits because his allegations regarding the incident could not be

   substantiated. Nurse Alarcon’s DAR was dismissed after a hearing on April 17, 2018; the

   hearing board stating only that the dismissal was based on “incorrect paperwork.” 10

            In addition, plaintiff claims that on three occasions beginning about five weeks later –

   May 14, June 4, and July 31 – she withheld his medications.

            Reading plaintiff’s submissions liberally, it appears he is alleging that Nurse Alarcon: (1)

   improperly attempted to medicate him without a clean pill crusher and gloves, and then delayed

   his medication; (2) filed a false DAR in retaliation for the grievance he had filed against her; and

   (3) withheld his medications on three occasions in further retaliation for the grievance.

            As to the pill dispensing incident, plaintiff acknowledges that after a brief delay, Nurse

   Alarcon administered his medication with a clean pill crusher and gloves. The brief delay in

   medication is not actionable for the reasons stated above. See e.g. Sonds, 151 F. Supp. 2d at

   312.

            The retaliation claims are more complex. At the outset, I note that the Second Circuit has

   urged caution in evaluating retaliation claims by prisoners: “[B]ecause we recognize both the

   near inevitability of decisions and actions by prison officials to which prisoners will take

   exception and the ease with which claims of retaliation may be fabricated, we examine prisoners’

   claims of retaliation with skepticism and particular care.” Hayes v. Dahlke, 976 F.3d 259, 272

   (2d Cir. 2020) (quoting Colon v. Coughlin, 58 F.3d 865, 872 (2d Cir. 1995), abrogated on other


   10
     Plaintiff has interpreted the board’s decision as being based on a finding that Nurse Alarcon lied about her
   encounter with plaintiff, but that is a conclusion without any support in the record.

                                                                 12
Case 2:18-cv-00665-BMC-AYS Document 230 Filed 02/11/21 Page 13 of 21 PageID #: 3172




   grounds, Tangreti v. Bachmann, 963 F.3d 609 (2d Cir. 2020)). That caution is particularly

   appropriate in this case because plaintiff has sued nearly three dozen individuals from three

   different institutions, many of them for petty disputes. Although he has abandoned most of his

   claims in opposing defendants’ summary judgment motion, I cannot help but be cognizant of the

   fact that plaintiff tends to see constitutional violations in any conduct that offends him.

          To prove a First Amendment retaliation claim under 42 U.S.C. § 1983, a prisoner must

   first show that “(1) that the speech or conduct at issue was protected, (2) that the defendant took

   adverse action against the plaintiff, and (3) that there was a causal connection between the

   protected speech and the adverse action.” Gill v. Pidlypchak, 389 F.3d 379, 380 (2d Cir. 2004)

   (quoting Dawes v. Walker, 239 F.3d 489, 492 (2d Cir. 2001), overruled on other grounds,

   Swierkiewicz v. Sorema N.A., 534 U.S. 506 (2002)). Even if a prisoner pleads sufficient facts to

   show that he plausibly meets these three factors, that is merely sufficient to state a claim for First

   Amendment retaliation. See Phelps v. Kpanolas, 308 F.3d 180, 186-87 (2d Cir. 2002). To

   survive summary judgment, the prisoner must do more. He must adduce sufficient evidence to

   allow a reasonable jury to infer these criteria are met from the totality of the circumstances. See

   Gayle v. Gonyea, 313 F.3d 677, 682-83 (2d Cir. 2002).

          For purposes of this motion, defendants concede that plaintiff has produced enough

   evidence to show, if his view of the facts were accepted, that he engaged in protected speech –

   his filing of a grievance against Nurse Alarcon – and that the actions of which he complains –

   Nurse Alarcon’s filing of a retaliatory DRA and retaliatory withholding of medication – would




                                                        13
Case 2:18-cv-00665-BMC-AYS Document 230 Filed 02/11/21 Page 14 of 21 PageID #: 3173




   constitute adverse actions. Defendants assert, however, that there is no causal connection

   between plaintiff’s filing of his grievance and these subsequent actions.

          As to the alleged retaliatory filing of a DAR, this case presents the opposite of the usual

   inquiry into causation. In most cases, in considering whether a reasonable jury could find a

   causal relationship, one of the factors courts consider is the temporal proximity of the alleged

   retaliation to the protected activity. Although the Second Circuit has not “drawn a ‘bright line’

   as to exactly when a temporal relationship supports a finding of a causal relationship,” Hayes,

   976 F.3d at 273, the general rule is that the closer they are connected in time, the more likely the

   facts will support an inference of causation. See Espinal v. Goord, 558 F.3d 119, 129 (2d Cir.

   2009) (temporal proximity established despite six months having elapsed where other evidence

   made it “plausible that the officers waited to exact their retaliation at an opportune time”);

   Hollander v. Am. Cyanamid Co., 895 F.2d 80, 85-86 (2d Cir. 1990) (passage of three months

   weighed against finding a causal connection).

          Here, however, plaintiff has the opposite problem – the protected activity and alleged

   retaliation are too close in time to allow a reasonable inference of causation. Under plaintiff’s

   theory of the case, the grievance unit received his complaint against Nurse Alarcon at 8:08 in the

   morning, and by 2:00 that same day, she had both made false entries in his medical record and

   generated a DAR in retaliation. Putting aside that it seems an awfully quick turnaround to

   engage in retaliation under almost any state of facts, plaintiff has adduced no evidence that Nurse

   Alarcon even knew that he had made a grievance against her when, five or six hours later, she

   filed the DAR. See Faulk v. Fisher, 545 F. App’x 56, 59 (2d Cir. 2013) (summary judgment

   warranted on retaliation claim based on misbehavior report filed the day after prisoner’s

   successful grievance where there was no evidence suggesting that the officers were even aware



                                                        14
Case 2:18-cv-00665-BMC-AYS Document 230 Filed 02/11/21 Page 15 of 21 PageID #: 3174




   of the grievance). There is no reason to believe that his grievance traveled like greased lighting

   from the grievance panel to Nurse Alarcon and that she responded virtually immediately by

   filling out medical records and a DAR.

            Plaintiff seems to recognize this deficiency. The most that he can say in his affidavit is

   that “[o]n information and belief, when a prisoner files a grievance, the grievance staff calls the

   matter to the attention of those responsible for the matter that the grievance concerns.” That is

   probably true – one would hope that a grievance panel would hear from the accused staff

   member before making a decision – but it is not evidence that it could happen here as quickly as

   plaintiff posits, or that it happened at all before Nurse Alarcon filed her DAR. 11 A jury finding

   that some unnamed person on the grievance panel alerted Nurse Alarcon of plaintiff’s grievance

   as soon as it was received and that she retaliated with a DAR within a matter of hours would

   require a degree of speculation that juries are not permitted to undertake.

            The lack of causation is even more apparent with regard to plaintiff’s claim of retaliation

   by failing to medicate. As plaintiff acknowledges, Nurse Alarcon had at least two opportunities

   to deprive plaintiff of medication every day over the next three months. If she wanted to

   retaliate, it would make no sense for her to wait five weeks for one act of petty retaliation, then

   three weeks for another, then seven weeks for another, especially when such retaliation could

   have occurred twice every day from the day of the protected activity. Grievances annexed to

   plaintiff’s amended complaint confirm that plaintiff did not receive his medications on three

   days, 12 but another grievance alleging Nurse Alarcon’s failure to provide medication – filed on


   11
     When plaintiff inquired of Nurse Alarcon as to why she waited until April 5th to file a DAR for an incident that
   had happened on April 3rd, she responded that the first opportunity she had to prepare a DAR was on April 5th.
   12
     Plaintiff’s own description of at least one of these incidents points less to retaliation and more to a missed
   connection: on May 14, 2018, plaintiff’s grievance states that he went to the law library in the morning and religious
   services in the afternoon and, upon his return both times, learned that the Nurse had already come and gone.


                                                                 15
Case 2:18-cv-00665-BMC-AYS Document 230 Filed 02/11/21 Page 16 of 21 PageID #: 3175




   April 6, 2018, the day after the Nurse submitted the allegedly retaliatory DAR and the most

   likely date for any retaliatory withholding of medication – was denied on the merits because

   plaintiff in fact had received his medication that day. On these facts, no reasonable jury could

   view three widely dispersed, missed doses of twice-daily medications over a three-month period

   as causally related to his protected activity.

    III.    Captain Boyle

           Plaintiff alleges that defendant Deputy Sheriff Patrick Hess sexually assaulted him in the

   SCCF on July 17, 2018, when plaintiff was turned over to Deputy Sheriff Hess’s custody for

   transport to court. 13 Plaintiff filed a grievance against Deputy Sheriff Hess for the alleged sexual

   assault, and Captain Boyle was assigned to investigate it. Captain Boyle’s preliminary report

   states that he reviewed video and concluded that plaintiff’s claim against Deputy Sheriff Hess

   was unfounded. Plaintiff’s claim against Captain Boyle is that Captain Boyle denied him due

   process because he lied about reviewing any relevant video.

           In discovery, plaintiff posed the following interrogatories to Captain Boyle and received

   the following answers:

           2. In reference to grievance #R-2018-290, that Khalik Jones wrote, allegedly what
           camera did you review?

           RESPONSE: I viewed video footage from a camera in the holding pen.

           3. Allegedly, where would this camera be located at?

           RESPONSE: This camera is located in the holding pen.

           4. How many more cameras are located in this area, allegedly?

           RESPONSE: There are two camera located in the holding pen.



   13
     That claim is not the subject of the present motion and defendants have acknowledged that there are factual issues
   requiring a trial against Deputy Sheriff Hess.

                                                                16
Case 2:18-cv-00665-BMC-AYS Document 230 Filed 02/11/21 Page 17 of 21 PageID #: 3176




          5. Isn’t it true, that there are no cameras where the Sheriff Deputies house
          prisoners, awaiting to be turned over to Court Officers?

          RESPONSE: I am not aware if there any video cameras where the deputy sheriffs
          are assigned, for when prisoners are to be turned over to the court officers.

          Plaintiff seizes upon this last response in opposing summary judgment. He claims that he

   was not assaulted in the holding pen, but “where the deputy sheriffs are assigned.” Captain

   Boyle, therefore, was looking at irrelevant video, and his conclusion that no assault occurred was

   without any basis.

          Plaintiff is thus asserting that there is some difference between “the holding pen” and

   “where deputy sheriffs are assigned” to deliver prisoners to court officers, and that he was

   assaulted in the latter, not the former. However, the grievance he filed was very vague as to

   where the assault occurred, and the only place referenced was the “holding cell.” Indeed, even

   the way he describes the location in opposition to summary judgment is vague. Plaintiff

   describes these “two” areas as one – he claims the sexual assault occurred “in the holding pen

   where Deputy Sheriffs[] are assigned for when prisoners are to be turned over to the Court

   Officers.” (Emphasis added). Captain Boyle reviewed the video cameras from the holding pen –

   I don’t see how he could do otherwise – and concluded that there was nothing in them to show

   an assault.

          Plaintiff may have demonstrated, at most, that Captain Boyle could have done a more

   thorough job in investigating his grievance. However, plaintiff’s disagreement over how

   thorough Captain Boyle should have been does not amount to a due process violation. District

   courts in this Circuit have consistently rejected due process claims based on allegations that

   investigating officers did less than they should have or fabricated what they did:

          The law is clear that inmates do not enjoy a constitutional right to an investigation
          of any kind by government officials. The Due Process Clause confers no right to

                                                       17
Case 2:18-cv-00665-BMC-AYS Document 230 Filed 02/11/21 Page 18 of 21 PageID #: 3177




           governmental aid, even where that aid may be necessary to secure life, liberty, or
           property interests of which the government itself may not deprive the individual.

   Banks v. Annucci, 48 F. Supp. 3d 394, 414 (N.D.N.Y. 2014) (citations omitted) (citing Bernstein

   v. New York, 591 F. Supp. 2d 448, 460 & n.105 (S.D.N.Y. 2008) (collecting cases)); accord,

   Jackson v. Bertone, No. 20-cv-1092, 2020 WL 6385066, at *12 (N.D.N.Y. Oct. 30, 2020);

   McCloud v. Prack, 55 F. Supp. 3d 478, 481-82 (W.D.N.Y. 2014) (“Plaintiff’s allegations that

   Olles deliberately conducted an inadequate investigation for the purpose of covering up Griffin’s

   alleged misconduct, and that he did so at the direction of defendant Shepanski, are likewise

   insufficient to make out a § 1983 claim against either of them.”).

    IV.     Corrections Officer Becker 14

           Plaintiff avers that at 2:05 PM on June 17, 2018, after being out in the yard, he alerted

   C.O. Becker that he (plaintiff) urgently needed medical care. Becker advised him at 2:35 PM

   that he (Becker) had contacted the medical unit for assistance and that medical care was “on the

   way,” but medical never came until Becker went off shift and his replacement observed, at 3:00

   PM, that plaintiff was in distress. Plaintiff concludes from this that Becker lied about calling

   medical and did not inform other staff of plaintiff’s distress, and that this demonstrates that

   Becker was deliberately indifferent to his “medical emergency.”

           The medical records show that two health care providers from the medical unit saw

   plaintiff on June 17, 2018, prior to 3:32 PM, and completed their evaluation by 3:46 PM. The

   treatment notes state that plaintiff reported 1 ½ hours of chest pain, profuse sweating, dizziness,

   seeing spots, and “not feeling right.” The notes further indicate that plaintiff had “recovered” by

   the time he was seen. The notes go on to state that plaintiff had a history of an abnormal EKG,


   14
     Plaintiff’s various pleadings asserted three separate claims against C.O. Becker, but in opposing defendants’
   motion for summary judgment, he has only addressed one. Because he is pro se, I have reviewed the other two and
   conclude that the record shows that he is not entitled to relief.

                                                              18
Case 2:18-cv-00665-BMC-AYS Document 230 Filed 02/11/21 Page 19 of 21 PageID #: 3178




   and that he should be sent for further cardiac evaluation. No other treatment was provided.

   Plaintiff has not disputed any of the entries in these medical records.

          Under the standards set forth above with respect to Dr. Geraci and Dr. Ari, plaintiff has

   failed to raise an issue of fact as to deliberate indifference in providing medical treatment. Even

   assuming that C.O. Becker lied to him about contacting the medical department (and there is

   nothing to support that except plaintiff’s characterization), plaintiff has not adduced evidence

   that he had a “sufficiently serious need” of immediate medical treatment. Darnell, 849 F.3d at

   29. In considering whether a delay caused a risk of harm, a court may consider “[t]he absence of

   adverse medical effects or demonstrable physical injury.” Smith v. Carpenter, 316 F.3d 178, 187

   (2d Cir. 2003). To meet the objective prong for a claim of deliberate indifference to serious

   medical needs, a plaintiff must show that he actually did not receive adequate care and that the

   inadequacy in medical care was sufficiently serious. Salahuddin v. Goord, 467 F.3d 263, 280

   (2d Cir. 2006).

          Nothing in plaintiff’s description of his symptoms shows that he was at risk of death or

   degeneration. And although plaintiff seizes on terms used in the caselaw by characterizing his

   discomfort as “extreme” or “excruciating,” the undisputed facts are that he recovered on his own

   within 1 ½ hours of first reporting his symptoms to Becker. These facts in their totality show

   that the 1 ½ hour delay did not constitute deliberate indifference to a serious medical need. See

   Bumpus v. Canfield, 495 F. Supp. 2d 316, 322 (W.D.N.Y. 2007) (dismissing deliberate

   indifference claim based on “a delay of several days in dispensing plaintiff’s hypertension

   medication” absent evidence that “the delay gave rise to a significant risk of serious harm”); see

   also Lewis v. Cavanugh, 685 F. App’x 12, 14 (2d Cir. 2017) (affirming dismissal of deliberate

   indifference claim where prisoner complained that his “head was swollen”; that he was “seeing



                                                        19
Case 2:18-cv-00665-BMC-AYS Document 230 Filed 02/11/21 Page 20 of 21 PageID #: 3179




   double”; and that he was “dizzy, nauseous,” and later was treated only for bruising and minor

   abrasions).

    V.     State Law Claims

           Defendants seek summary judgment dismissing plaintiff’s state law claims that fall under

   this Court’s supplemental jurisdiction. Their argument is that plaintiff failed to timely file a

   notice of claim for any of these claims, and that such a notice is a prerequisite for maintaining

   them. N.Y. Gen. Mun. Law § 50-e et seq. Plaintiff does not dispute this, and his opposition may

   reflect that he does not understand the distinction between his federal and state claims. Again,

   however, because of his pro se status, I have considered whether to dismiss the state law claims

   or decline to exercise my supplemental jurisdiction over them under 28 U.S.C. § 1367.

           My conclusion is that the state law claims should be dismissed for failure to file the

   required notice of claim. This case is over three years old and even a glance at the docket sheet

   shows that it has been extensively litigated at great cost and burden to all parties. Permitting

   plaintiff to start anew in state court would not be in the interests of justice or efficiency, as the

   need to have filed a notice of claim is firmly established and regularly followed under state law.

   See Radin v. Tun, 12-cv-1393, 2015 WL 4645255, at *15-16 (E.D.N.Y. Aug. 4, 2015)

   (exercising supplemental jurisdiction and dismissing state law claims after dismissal of federal

   claims where plaintiff had failed to file a notice of claim) (citing Cornado v. City of New York,

   No. 11 Civ. 5188, 2014 WL 4746137, at *4 (S.D.N.Y. Sept. 24, 2014) (on a motion to dismiss,

   dismissing the pro se plaintiff’s supplemental state law claims along with his § 1983 claims

   where he failed to file a notice of claim)); Boda v. Phelan, No. 11-CV-28, 2014 WL 3756300, at

   *7 (E.D.N.Y. July 30, 2014) (same, on a motion for summary judgment); Excell v. City of New

   York, No. 12-cv-2874, 2012 WL 2675013, at *4 (E.D.N.Y. July 5, 2012).



                                                          20
Case 2:18-cv-00665-BMC-AYS Document 230 Filed 02/11/21 Page 21 of 21 PageID #: 3180




                                            CONCLUSION


          Defendants’ motion for partial summary judgment is granted. The case will proceed to

   trial against the remaining defendant (see fn. 13 supra).


   SO ORDERED.                             Digitally signed by Brian M.
                                           Cogan
                                                               U.S.D.J.


   Dated: Brooklyn, New York
          February 10, 2021




                                                       21
